Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perez et al. (US Patent No. 10,594,786) as cited in an IDS.

Regarding claim 1, Perez teaches a method for generating a previsualization video signal for digital filming comprising (col 12, In 66-col 13, In 16 "This real-time feedback provided by the one or more mobile devices 502 and/or the one or more selection devices 506 allows for numerous applications of the system depicted in FIG. 5. As described above, the system can be used for previsualization for feature films, animated sequences, and other digital media.") comprising: with a video module, generating a raw video signal with an image sensor (col
41, In 36-40 "Image 3606 may include an image from a live recording in the real-world environment. Images from external or real-world
cameras can be loaded from a content data store and included in the storyboard 3602."):
with a video module, generating a raw video signal with an image sensor (col
41, In 36-40 "Image 3606 may include an image from a live recording in the real-world environment. Images from external or real-world
cameras can be loaded from a content data store and included in the storyboard 3602.");
with an environmental module, generating a 3D model of an environment from environmental data collected by at least one environmental sensor(col 11, In 25-31 "Some embodiments may include a content creation system 524 that may include one or more computers capable of editing and/or generating highly detailed, high-fidelity and/or film production-grade content. In one embodiment, the content creation system 524 may be used to create and/or generate a 3-D virtual environment from which the virtual scene can be captured.");
with an asset module, placing a CGI asset at a specific location within the 3d model of the environment(col 7, In 19-25 ''The rendering system 114 may include a database of digital content that may be included in the virtual scene. The digital content may include animated character models, scenery, buildings, vehicles, light sources, visual effects,
and so forth. As described above, the location determination system can determine a location for each element of the immersive environment 106 in real-time. The rendering system 114 can receive the location/orientation information from the location determination
system and use that information to render the virtual scene." col 13, In 39-41 ''The virtual scene 600 may include CGI objects, characters, scenery, light sources, and so forth that are not physically replicated in the immersive environment.");
with a camera tracking module, tracking a position and an orientation of the image sensor based on data received from a motion sensor associated with the image sensor (col 6, In 63-col 7, In 4 "This information may be transmitted to a computing system that can then follow the position and/or orientation of each electronic device in the immersive environment 106. Some embodiments may also include motion capture
technology where a plurality of motion-capture cameras are distributed about the immersive environment 106. These motion capture cameras can follow visual fiducials that are applied to elements of the immersive environment 106. ");
generating an augmented video signal, comprising the raw video signal with the placed CGI asset(col 5, In 48-60 "These interactions can be done through a user interface that includes menu items that can be inserted as computer-generated objects in the virtual scene. Some virtual scenes may also include virtual cameras, virtual display
screens, storyboard elements, and bookmarks that allow a user to construct a storyboard that may later define a rendered video sequence. Some embodiments also allow multiple users to interact in real-time (e.g., at interactive frame rates) in the immersive environment to alter and/or author digital content within the virtual scene. These features allow users to design and create digital content, interact with digital content in real-time, and plan every aspect of a virtual scene prior to rendering."); and
displaying on at least one display, the augmented video signal (col 5, In 63-col 6, In 27 "The immersive environment 106 may be any realworld room or area in which a user can freely move to experience digital content...lnstead, the user 108 may use the first mobile device 102 to view digital content from a rendered virtual scene. By looking through the first mobile device 102 in the immersive environment 106, the user 108 can view rendered elements of the virtual scene on the electronic display of the first mobile device 102 instead of viewing the immersive environment 106. For example, when looking through a pair of VR goggles, a display of the virtual environment may occupy the entire view of the user 108 such that the immersive environment 106 is not visible. When using AR glasses, elements of the virtual scene may be superimposed with visible elements of the immersive environment 106 ... As the user 108 pans the tablet computer or smartphone around the immersive environment 106, first mobile device 102 may display elements of the virtual scene from a perspective of a virtual
camera in the virtual scene that moves in the virtual scene in a way that corresponds to movements of the first mobile device 102 in the immersive environment 106. ")..

Regarding claim 2, Perez teaches the method according to claim 1, wherein the environmental module is configured to receive a first set of environmental data from a first previsualization device having a first environmental sensor (col 37, In 14-
27 ''The fifth real-world environment 3004 may include a motion capture system with a plurality of cameras that monitor the movement of the fifth user 3018 ... The motion of the digital character can be driven in real-time by the movement of the fifth user 3016 in the real-world environment 3004. Each of the users 3006, 3008, 3010, 3014, 3016 can interact together in the same virtual environment at the same time to experience content, create content, or run through a virtual scene in preparation for filming or final rendering."), and a second set of environmental data from a second previsualization device having a second environmental sensor (col 37, In 14-27 "The fifth real-world environment 3004 may include a motion capture system with a plurality of cameras that monitor the movement of the fifth user 3018 ... The motion of the digital character can be driven in real-time by the movement of the fifth user 3016 in the real-world environment 3004. Each of the users 3006, 3008, 3010, 3014, 3016 can interact together in the same virtual environment at the same time to experience content, create content, or run through a virtual scene in preparation for filming or final rendering."), wherein each of the first previsualization device and second previsualization device are capturing environmental data at different perspectives of the environment (col 8, In 13-24 "A first electronic display may provide a view of the virtual scene from the perspective of a virtual camera. Instead of being moved based on the movements of the second user 116 and/or any other electronic devices, this virtual camera can be moved based on control inputs from the second user 116 through the workstation 112 Thus, the second user 116 can view the virtual scene from different perspectives by manually controlling the location of a corresponding virtual camera.").

Regarding claim 3, Perez teaches the method according to claim 1, further comprising with a depth occlusion module (col 11, In 15-19 "The location determination system 510 may include a motion capture system with a plurality of video cameras,
and may follow the performance of a user using one or more physical markers, wireless transmitters, depth information for the one or more selection devices 506, ... "), occluding features of the raw video signal based on a determined depth of the features (col 12, In 56-65 "The first mobile device may detect such movement based one or more sensors of the first mobile device (e.g., an accelerometer, gyroscope, GPS, depth sensor, camera, wireless radio, etc.). The information regarding the detected movement may be transmitted to the rendering system (or motion capture system) which may in response shift the primary virtual camera and transmit image frames to the first mobile device with the primary virtual camera having moved forward 2 virtual feet in the virtual environment.")..

Regarding claim 4, Perez teaches the method according to claim 1, further comprising with a puppeteer module(col 37, In 42-44 "The first selection device can be used to generate animated sequences by puppeteering virtual characters, such as creatures, monsters, robots, and so forth."), receiving real-time motion capture data from a motion capture system and simultaneously animating the CGI asset in the augmented video signal (col 33, In 42-54 "Various types of visual displays for each user may be used,
depending on the embodiment. In some embodiments, users can be displayed as full virtual humanoid figures, using an animated model that that can be driven by real-world movements. For example, user 2702-1 could use any virtual CGI character as an avatar in the virtual environment. The movements of the virtual character could be driven in the virtual environment by movements of the user captured in the real-world environment using the motion capture system or location determination system described above. In some embodiments, a CGI character that looks and moves like the real-world user can be used to provide a recognizable and familiar character for other users in the
virtual environment.").

Regarding claim 5, Perez teaches the method according to claim 1, further comprising transmitting the augmented video signal to at least one display (col 12, In 31-36 "After rendering the virtual scene in real-time, each of the one or more mobile devices 502, may simultaneously present the image frames generated and transmitted from the rendering system 521 on the electronic display of each mobile device. The image frames may be presented to a user at or above a particular frame rate ").

Regarding claim 6, Perez teaches the method according to claim 1, further comprising recording the raw video signal to a storage device (col 43, In 67-col 44, In 3 "Likewise, outputs may be provided to a user, to another computer system as a data
stream, saved in a memory location, sent over a network, provided to a web service, and/or the like.").

Regarding claim 7, Perez teaches the method according to claim 1 wherein the image sensor is a first image sensor of a first previsualization device generating a first raw video signal and a second image sensor of a second previsualization device generating a second raw video signal (col 11, In 15-24 ''The location determination system 510 may include a motion capture system with a plurality of video cameras, and may follow the performance of a user using one or more physical markers, ... In some embodiments, the location determination system may be combined with the rendering system 521."), wherein each of the first raw video signal and second raw video signal are augmented with the CGI asset based on generated environmental data and a calculated perspective of each associated device (col 8, In 12-27 "Some embodiments of the workstation 112 may include multiple electronic displays. A first electronic display may provide a view of the virtual scene from the perspective of a virtual camera. Instead of being moved based on the movements of the second user 116 and/or any other electronic devices, this virtual camera can be moved based on control inputs from the second user 116 through the workstation 112 ... Thus, the second user 116 can view the virtual scene from different perspectives by manually controlling the location of a corresponding virtual camera. Similarly, the second user 116 can use their input device to interact with objects in the virtual scene in the same way that the user 108 uses the selection device 104." col 18, In 26-33 "The virtual environment may be a digital 3-D scene stored in the rendering system that includes a virtual character, such as a CGI character in a humanoid or other form. The virtual character may comprise a skeletal rig that is skinned with textures and other features. The virtual character may include
animation controls or other controls to adjust the position and pose of the character in the virtual environment.").


Regarding claim 9, Perez teaches a previsualization camera system, (col 13, In 2-7 "As described above, the system can be used for previsualization for feature films, animated sequences, and other digital media. A director can walk a virtual set in the same way they would walk a real-world set, adding and moving scenery, adjusting coloring and lighting, setting camera angles and camera characteristics,and so forth."), comprising:

an image sensor configured to generate a raw video signal (col 41, In 36-40 "Image 3606 may include an image from a live recording in the real-world environment. Images from external or real-world cameras can be loaded from a content data store and included in the storyboard 3602.");
a first environmental sensor configured to take environmental measurements of an environment and generate a 3D model of the environment (col 11, In 25-31 "Some embodiments may include a content creation system 524 that may include one or more computers capable of editing and/or generating highly detailed, high-fidelity and/or film-production-grade content. In one embodiment, the content creation system 524 may be used to create and/or generate a 3-D virtual environment from which the virtual scene can be captured.");
a motion sensor configured to generate camera tracking data associated with movements of the previsualization camera system (col 9, In 4-20" The motion-capture cameras 320 can be distributed around the immersive environment 306 to determine the location of the user 308 In some embodiments, a display device, such as a computer monitor may be visible to the user 308 that provides a view of the virtual scene so that the user 308 can coordinate their movements to interact with elements in the virtual scene. For example, the location determination system may use the plurality of motion-capture cameras 322 generate motion vectors that drive the motion of a corresponding CGI character in the virtual scene.");
a camera viewfinder configured to display a video signal to at least a camera operator (col 38, In 62-67 "The virtual camera 3302 may be represented by a small screen showing what is visible in the viewfinder of the virtual camera. Put another way, the viewport of the virtual camera may be visible as a screen in the virtual environment such that the user can view the output of the virtual camera as it would appear during playback on a display device.");
a compositor configured to generate an augmented video signal comprising the raw video signal with a placed CGI asset positioned within the generated 3D model and position of the previsualization camera system (col 7, In 19-25 "The rendering system 114 may include a database of digital content that may be included in the virtual scene. The digital content may include animated character models, scenery, buildings, vehicles, light sources, visual effects, and so forth. As described above, the location determination system can determine a location for each element of the immersive environment 106 in real-time. The rendering system 114 can receive the location/orientation information from the location determination system and use that information to render the virtual scene." col 13, In 39-41 "The virtual scene 600 may include CGI objects, characters, scenery, light sources, and so forth that are not physically replicated in the immersive environment.");
wherein the augmented video signal is received by the camera viewfinder and displayed to the camera operator (col 38, In 62-67 "The virtual camera 3302 may be represented by a small screen showing what is visible in the viewfinder of the virtual camera. Put another way, the viewport of the virtual camera may be visible as a screen in the virtual
environment such that the user can view the output of the virtual camera as it would appear during playback on a display device.").

Regarding claim 10, Perez teaches the previsualization camera system according to claim 9 further comprising a data storage medium configured to record the raw video signal (col 43, In 67-col 44, In 3 "Likewise, outputs may be provided to a user, to
another computer system as a data stream, saved in a memory location, sent over a network, provided to a web service, and/or the like.")..

Regarding claim 11, Perez teaches the previsualization camera system according to claim 10 wherein the data storage stores camera tracking data (col 43, In 67-col 44, In 3 "Likewise, outputs may be provided to a user, to another computer system as a data stream, saved in a memory location, sent over a network, provided to a web service, and/or the like.")..

Regarding claim 12, Perez teaches the previsualization camera system according to claim 9 further comprising: a camera system interface configured to receive supplemental environmental measurements from a second previsualization device (col
41, In 37-46 "Image 3606 may include an image from a live recording in the real-world environment. Images from external or real-world cameras can be loaded from a content data store and included in the storyboard 3602. Image 3608 can be a video sequence or animated sequence that is rendered from a different virtual environment and included in the storyboard 3602. Other image sources may include virtual cameras representing users that are displayed on the mobile devices, displays on virtual screens in the virtual environment, live performances in either the virtual or real-world environments, and so forth."), the second previsualization device comprising a second environmental sensor wherein the supplemental environmental measurements are used to increase a fidelity of the 3D model (col 20, In 15 -26 "As will be described in greater detail below, multiple users can interact with one or more virtual characters at the same time to generate animated content for feature films and other digital media. This can be used as part of the actual content creation process, or as part of the previsualization process to prepare for content creation. In some embodiments, the virtual objects of the virtual environment
may move or interact with other objects over time. In one aspect, the movement or interaction of the virtual objects may have been prerendered and/or pre-defined such that the virtual objects can be presented in very high fidelity. ").

Regarding claim 13, Perez teaches the previsualization camera system according to claim 12, wherein the first environmental sensor is of a first type and the second environmental sensor is of a different second type (col 45, In 4-14 "User interface
input devices may include a keyboard, pointing devices such as a mouse or trackball, a touchpad or touch screen incorporated into a
display, a scroll wheel, a click wheel, a dial, a button, a switch, a keypad, audio input devices with voice command recognition systems,
microphones, and other types of input devices. User interface input devices may include, for example, motion sensing and/or gesture
recognition devices such as the Microsoft Kinect motion sensor that enables users to control and interact with an input device, ... "), wherein the types of environmental sensors are selected from the group comprising an infrared system, light detection and ranging (LIDAR) systems, thermal imaging systems, ultrasound systems, stereoscopic systems, and optical systems (col 11, In 8-15 "Instead, the location
determination system 504 can determine the location of the one or more mobile devices 502 and/or the one or more selection devices 506
using video analysis, laser range finders, microwave radiation, or any other technology that admits energy from the location determination
system 51 O that is reflected off of the user, such as infrared sensors or room scanning sensors (e.g., Microsoft Kinect).")..


Regarding claim 14, Perez teaches a previsualization system, comprising: a camera system comprising (col 12, In 66-col 13, In 16 "This real-time feedback provided by the one or more mobile devices 502 and/or the one or more selection devices 506 allows for numerous applications of the system depicted in FIG. 5. As described above, the system can be used for previsualization for feature films, animated sequences, and other digital media."): 

a digital processor (col 44, In 9-16 "Therefore, it will be understood in light of this disclosure, that each step of each method described herein may be altered to include an input and output to and from a user, or may be done automatically by a computer system without human intervention where any determinations are made by a processor.");

 a camera image sensor in communication with the digital processor configured to generate a camera raw video signal (col 41, In 36-40 "Image 3606 may include an image from a live recording in the real-world environment. Images from external or real-world cameras can be loaded from a content data store and included in the storyboard 3602."); 

a camera environmental sensor in communication with the digital processor and configured to generate a first set of environmental measurements of an environment (col 33, In 23-41 "One of the many benefits provided by the embodiments described herein is the ability to collaborate in a multi-user environment to experience and/or create digital content. As described elsewhere in this disclosure, users can
interact with the same virtual environment at the same time from many different locations and types of experiences in different real-world environments User 2702-1 may be in a completely separate real-world environment from user 2702-2, such as in different buildings or even different countries.");

 a camera display in communication with the digital processor and configured to display a first augmented video signal(col 5, In 63-col 6, In 27 "The immersive environment 106 may be any real-world room or area in which a user can freely move to experience digital content...lnstead, the user 108 may use the first mobile device 102 to view digital content from a rendered virtual scene. By looking through the first mobile device 102 in the immersive environment 106, the user 108 can view rendered elements of the virtual scene on the electronic display of the first mobile device 102 instead of viewing the immersive environment 106. For example, when looking through a pair of VR goggles, a display of the virtual environment may occupy the entire view of the user 108 such that the immersive environment 106 is not visible. When using AR glasses, elements of the virtual scene may be superimposed with visible elements of the immersive environment 106 ... As the user 108 pans the tablet computer or smartphone around the immersive environment 106, first mobile device 102 may display elements of the virtual scene from a perspective of a virtual camera in the virtual scene that moves in the virtual scene in a way that corresponds to movements of the first mobile device 102 in the immersive environment 106."); 

and a digital previsualization device in communication with the camera system comprising a device environmental sensor configured to generate a second set of environmental measurements of the environment(col 33, In 23-41 "One of the many benefits provided by the embodiments described herein is the ability to collaborate in a multi-user environment to experience and/or create digital content. As described elsewhere in this disclosure, users can interact with the same virtual environment at the same time from many different locations and types of experiences in different real-world environments User 2702-1 may be in a completely separate real-world environment from user 2702-2, such as in different buildings or even different countries."); 

wherein the digital processor generates a 3D model of the environment based on the first and second set of environmental measurements and places a CGI Asset at a position and orientation within the 3D model, (col 11, In 25-31 "Some embodiments may include a content creation system 524 that may include one or more computers capable of editing and/or generating highly detailed, high-fidelity and/or film production-grade content. In one embodiment, the content creation system 524 may be used to create and/or generate a 3-D virtual environment from which the virtual scene can be captured." col 5, In 48-60 "These interactions can be done through a user interface that includes menu items that can be inserted as computer-generated objects in the virtual scene. Some virtual scenes may also include virtual cameras, virtual display screens, storyboard elements, and bookmarks that allow a user to construct a storyboard that may later define a rendered video sequence. Some embodiments also allow multiple users to interact in real-time (e.g., at interactive frame rates) in the immersive environment to alter and/or author digital content within the virtual scene. These features allow users to design and create digital content, interact with digital content in real-time, and plan every aspect of a virtual scene prior to rendering."), wherein the camera display displays a camera augmented video signal comprising the camera raw video signal and the placed CGI Asset (col 5, In 48-60 "These interactions can be done through a user interface that includes menu items that can be inserted as computer generated objects in the virtual scene. Some virtual scenes may also include virtual cameras, virtual display screens, storyboard elements, and bookmarks that allow a user to construct a storyboard that may later define a rendered video sequence. Some embodiments also allow multiple users to interact in real-time (e.g., at interactive frame rates) in the immersive environment to alter and/or author digital content within the virtual scene. These features allow users to design and create digital content, interact with digital content in real-time, and plan every aspect of a virtual scene prior to rendering.").   

Regarding claim 15, Perez teaches the previsualization system according to claim 14 further comprising a storage device configured to record the camera raw video signal (col 43, In 67-col 44, In 3 "Likewise, outputs may be provided to a user, to another computer system as a data stream, saved in a memory location, sent over a network, provided to a web service, and/or the like.").  

Regarding claim 16, Perez teaches the previsualization system according to claim 14 further comprising a motion capture system configured to generate animation data (col 9, In 4-20 ''The motion-capture cameras 320 can be distributed around the immersive environment 306 to determine the location of the user 308 In some embodiments, a display device, such as a computer monitor may be visible to the user 308 that provides a view of the virtual scene so that the user 308 can coordinate their movements to
interact with elements in the virtual scene. For example, the location determination system may use the plurality of motion-capture cameras 322 generate motion vectors that drive the motion of a corresponding CGI character in the virtual scene."), wherein the processor of the previsualization system animates the placed CGI Asset based on the generated animation data in real-time (col 33, In 42-54 'Various types of visual displays for each user may be used, depending on the embodiment. In some embodiments, users can be displayed as full virtual humanoid figures, using an animated model that that can be driven by real-world movements. For example, user
2702-1 could use any virtual CGI character as an avatar in the virtual environment. The movements of the virtual character could be driven in the virtual environment by movements of the user captured in the real-world environment using the motion capture system or location determination system described above. In some embodiments, a CGI character that looks and moves like the real-world user can be used
to provide a recognizable and familiar character for other users in the virtual environment." col 12, In 66-col 13, In 3 "This real-time feedback provided by the one or more mobile devices 502 and/or the one or more selection devices 506 allows for numerous applications of the system depicted in FIG. 5. As described above, the system can be used for previsualization for feature films, animated sequences, ...
").  

Regarding claim 17, Perez teaches the previsualization system according to claim 14 further comprising a remote monitor configured to display the camera augmented video signal (col 5, In 63-col 6, In 27 ''The immersive environment 106 may
be any real-world room or area in which a user can freely move to experience digital content...lnstead, the user 108 may use the first
mobile device 102 to view digital content from a rendered virtual scene. By looking through the first mobile device 102 in the immersive
environment 106, the user 108 can view rendered elements of the virtual scene on the electronic display of the first mobile device 102
instead of viewing the immersive environment 106. For example, when looking through a pair of VR goggles, a display of the virtual
environment may occupy the entire view of the user 108 such that the immersive environment 106 is not visible. When using AR glasses,
elements of the virtual scene may be superimposed with visible elements of the immersive environment 106 ... As the user 108 pans the
tablet computer or smartphone around the immersive environment 106, first mobile device 102 may display elements of the virtual scene
from a perspective of a virtual camera in the virtual scene that moves in the virtual scene in a way that corresponds to movements of the
first mobile device 102 in the immersive environment 106."). 

Regarding claim 18, Perez teaches The previsualization system according to claim 14 wherein the previsualization device further comprises: a device processor (col 44, In 9-16 "Therefore, it will be understood in light of this disclosure, that each step of each method described herein may be altered to include an input and output to and from a user, or may be done automatically by a computer system without human intervention where any determinations are made by a processor."); a device image sensor in communication with the processor and configured generate a device raw video signal (col 41, In 36-40 "Image 3606 may include an image from a live recording in the real-world environment. Images from external or real-world cameras can be loaded from a content data store and included in the storyboard 3602."); and, a device display configured to display a second video signal (col 8, In 12-19 "Some embodiments of the workstation 112 may include multiple electronic displays. A first electronic display may provide a view of the virtual scene from the perspective of a virtual camera. Instead of being moved based on the movements of the second user 116 and/or any other electronic devices, this virtual camera can be moved based on control inputs from the second user 116 through the workstation 112. "), wherein the CGI asset is a first CGI asset associated with the camera augmented video signal and a second CGI asset associated with the device augmented video signal (col 33, In 46-54 "For example, user 2702-1 could use any virtual CGI character as an avatar in the virtual environment. The movements of the virtual character could be driven in the virtual environment by movements of the user captured in the real-world environment using the motion capture system or location determination system described above. In some embodiments, a CGI character that looks and moves like the real-world user can be used to provide a recognizable and familiar character for other users in the
virtual environment."), wherein the device processor generates a device 3D model of the environment based on the first and second set of environmental measurements and places a CGI Asset at a position and orientation within the 3D model (col 11, In 56-63 "In one embodiment, the 3-0
virtual environment comprising scene content, characters, and predetermined content may be loaded into the rendering system 521 such
that the rendering system 521 renders image frames of the 3-0 virtual scene from the perspective of a primary virtual camera
corresponding to a point of view of a user in the immersive environment 106, and transmits the image frames to the first mobile device. "),, wherein the device display displays a device augmented video signal comprising the device raw video signal and the placed CGI Asset (col 5, In 48-60 "These interactions can be done through a user interface that includes menu items that can be inserted as computergenerated
objects in the virtual scene. Some virtual scenes may also include virtual cameras, virtual display screens, storyboard elements,
and bookmarks that allow a user to construct a storyboard that may later define a rendered video sequence. Some embodiments also
allow multiple users to interact in real-time (e.g., at interactive frame rates) in the immersive environment to alter and/or author digital
content within the virtual scene. These features allow users to design and create digital content, interact with digital content in real-time, and plan every aspect of a virtual scene prior to rendering.")..  

Regarding claim 19, Perez teaches the previsualization system according to claim 14 wherein the camera environmental sensor is of a first type and the device environmental sensor is of a different second type (col 45, In 4-14 "User interface input devices may include a keyboard, pointing devices such as a mouse or trackball, a touch pad or touch screen incorporated into a display, a scroll wheel, a click wheel, a dial, a button, a switch, a keypad, audio input devices with voice command recognition systems,
microphones, and other types of input devices. User interface input devices may include, for example, motion sensing and/or gesture recognition devices such as the Microsoft Kinect motion sensor that enables users to control and interact with an input device, ... "), wherein the types of environmental sensors are selected from the group comprising an infrared system, light detection and ranging (LIDAR) systems, thermal imaging systems, ultrasound systems, stereoscopic systems, RGB cameras, and optical systems (col 11, In 8-15 "Instead, the location determination system 504 can determine the location of the one or more mobile devices 502 and/or the one or more selection devices 506 using video analysis, laser range finders, microwave radiation, or any other technology that admits energy from the location determination system 51 O that is reflected off of the user, such as infrared sensors or room scanning sensors (e.g., Microsoft Kinect).")..  

Regarding claim 20, Perez teaches the previsualization system according to claim 14 further comprising a server in communication with the camera system and previsualization device and is configured to receive the first and second set of environmental measurements and deliver each set of environmental measures to each connected previsualization and camera system (col 47, In 53-58 "Communications subsystem 3924 may also be configured to output the structured and/or unstructured data feeds 3926, event streams 3928, event updates 3930, and the like to one or more databases that may be in communication with one or more streaming data source computers coupled to computer system 3900. Computer system 3900 can be one of various types, ... a server rack, or any other data processing system.").

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez (US Patent No. 10,594,786) in view of Schmalstieg et al. (US 2019/0066365) as cited in an IDS.

Regarding claim 8, Perez teaches the method according to claim 1 further comprising but doesn’t explicitly disclose modifying a format of the raw video signal to a compressed format.

Schmalstieg teaches modifying a format of the raw video signal to a compressed format (para (0024) "In some examples, GPU 110 or CPU 104 may compress the intermediate graphics data prior to storing the intermediate graphics data to the G-buffer.").

Therefore it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention to combine Perez in view of Schmalstieg because doing so would allow the system to send the video signal data to devices and servers (para [0078) "GPU 110 and/or CPU 104 may then compress the intermediate graphics data as explained above with respect to FIG. 6 (not shown in FIG. 7). Server device 102 may then send the G-buffer data to the client device (VR headset device 120, in this example) (308). VR headset device 120 may then receive the G-buffer data (310),
and if the G-buffer data is compressed, decompress the G-buffer data, as explained above.").

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616